Citation Nr: 1143519	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, as secondary to hepatitis C.

3.  Entitlement to service connection for esophageal varices, as secondary to hepatitis C.

4.  Entitlement to service connection for type II diabetes mellitus claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims sought.

In June 2011, the Veteran and his wife testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

At the hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The issue of entitlement to service connection for type II diabetes mellitus claimed as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished. 

2.  Hepatitis C, which first manifested many years after service discharge, is not shown to be etiologically related to active service. 

3.  As service connection for hepatitis C has not been established, there is no legal basis for a grant of service connection for cirrhosis of the liver and for esophageal varices, as secondary to hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The claim for service connection for cirrhosis of the liver, as secondary to hepatitis C, is without legal merit.  38 C.F.R. § 3.310 (2011).

3.  The claim for service connection for esophageal varices, as secondary to hepatitis C, is without legal merit.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in March 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  A March 2006 letter included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the March 2006 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, as well as Social Security Administration records.  Also of record and considered in connection with this matter are various written documents provided by the Veteran.  The Board is aware of no additional available and relevant evidence necessary to decide the claims.

The Board finds that no additional RO action to further develop the record in connection with the claims, prior to appellate consideration, is warranted.  The Board notes that VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claim for service connection (and secondary claims for service connection).  While the Veteran has been diagnosed with hepatitis C, the claims file lacks any credible probative evidence that the Veteran's disability is related to his service or any of his claimed exposures therein.  The Board specifically finds that there is no credible evidence of persistent or recurrent symptoms of disability since service, and no credible evidence that the Veteran was exposed to a recognized risk factor for contracting hepatitis C during service.  Furthermore, as there is no credible probative evidence that dioxin exposure is a potential cause of hepatitis C and its residuals, the Board finds no basis to defer consideration of these claims or obtain medical opinion on this potential theory of causation.


Therefore, a VA examination and opinion as to hepatitis C, or any disorders claimed as secondary to hepatitis C, are not required.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in June 2011, this AVLJ spent considerable time clarifying the Veteran's service connection theories and the types of evidence capable of substantiating these claims.  In particular, this AVLJ discussed potential private records which may be capable of substantiating his claims, what type of information may be available on the internet to support his claims, and the fact that this AVLJ has no competence to speak to the scientific and medical issues in general.  See Transcript of June 2011 Board hearing, pp. 16-27.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).

Service Connection for Hepatitis C

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Cirrhosis of the liver is included as among the specified chronic diseases subject to presumptive service connection.  38 C.F.R. § 3.309(a).  Hepatitis C and esophageal varices are not listed among the chronic diseases subject to presumptive service connection.

With respect to the hepatitis C claim, VA recognizes several risk factors for hepatitis C infection which include organ transplant prior to 1992, transfusion of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers, intravenous drug use, intranasal cocaine use, high risk sexual activity, and other direct percutaneous exposure to blood such as by tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See RO letter dated March 2006. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Veteran has claimed entitlement to service connection for hepatitis C.  The Veteran maintains that he contracted hepatitis C during service possibly from exposure to needles used by the military in vaccinations, or alternatively, by working in unsanitary environments.  He has vaguely alleged that his hepatitis C may be due to "military service" or unspecified "chemical" exposure.  The Veteran reports no other risk factors during service.  On VA treatment in September 2005, the Veteran denied blood transfusions, intravenous drug use, or tattoos.  He reported possibly having sexual intercourse with people that could have had hepatitis C, but the Veteran has not claimed that this occurred during service.

The relevant evidence of record reflects that the Veteran was first diagnosed with hepatitis C in July 2005.  The Veteran's service treatment records are silent for any symptoms or diagnoses relating to hepatitis C, or any risk factors, such as a blood transfusion.

After full consideration of the evidence of record, including the Veteran's statements, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred in, or otherwise related to, service.

Here, the post-service evidence does not reflect any indication of hepatitis C for over 30 years after active military service.  Thus, the evidence does not establish hepatitis C in service or for many years thereafter.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a finding of inservice onset of disease or disability.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that with hepatitis C, a period may lapse between infection and symptomatology,  However, there is simply no credible information of record that the risk factors identified by the Veteran - namely receiving immunizations by the military, working in an unsanitary environment and or an unspecified chemical exposure - caused the Veteran's hepatitis C.  The Veteran has offered no credible description that the military used unclean needles or that he was exposed to blood or other bodily fluids while in Panama.  Notably, the Veteran has identified having sexual intercourse with people who may have been infected with hepatitis C, which he has not claimed happened during service.

Regarding other arguments of record, the Board notes that on a July 2005 private consultation, the Veteran reported to his physician that he was a Vietnam veteran who was exposed to blood while in Vietnam.  A review of the Veteran's service records, however, reveals that the Veteran did not serve in Vietnam, and the Veteran does not assert as such.  

At his Board hearing, the Veteran implied that the Red Cross refused him as a donor soon after he left service because of an abnormal blood test, implying that he had evidence of hepatitis C as early as the 1970's.  However, on the July 2005 private consultation with his physician, the Veteran admitted that his blood was rejected due to a history of malaria.  

Overall, the Veteran has provided unreliable evidence regarding the results of the Red Cross testing, and a clearly untrue statement of blood exposure while serving in Vietnam.  In light of the above, the Board finds that the Veteran's uncorroborated allegations of inservice hepatitis C risk factors are not credible.  Thus, his lay allegations have no probative value.

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative or spouse that there exists a medical relationship between the disability under consideration and service, such assertions provide no basis for allowance of the claim.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Thus, in this case, while the Veteran is competent to report symptoms and possible risk factors pertaining to hepatitis C, he is not competent to provide a nexus opinion relating his hepatitis C to his service or asserted risk factors, including possible dioxin exposure.  Similarly, neither the Veteran's representative nor his spouse is demonstrated to have the necessary qualifications to speak to the complicated medical issue at hand.  The Board further observes that the spousal observations do not provide any direct evidence concerning the onset of hepatitis C in service.  Therefore, the lay assertions in this regard concerning have no probative value.

The Board further observes the Veteran's recollections of his treating physician comments, who recommended the Veteran file for VA disability benefits due to his military service.  This physician implied to the Veteran that either military service alone, or some unspecified chemical exposure, caused his hepatitis C.  The Veteran's recollection of this commentary is not clear or reliable.  Thus, the unreliable recollection is also afforded no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Secondary Service Connection Claims

In seeking service connection for cirrhosis of the liver and for esophageal varices, the Veteran has asserted that these disabilities are secondary to his hepatitis C.  See July 2008 Substantive Appeal.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

However, in view of the Board's decision denying service connection for hepatitis C, as noted above, there is no legal basis for granting service connection for cirrhosis of the liver and for esophageal varices.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. 

Under these circumstances, the Board must deny the claims for cirrhosis of the liver and for esophageal varices, each claimed as secondary to hepatitis C, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Notably, however, the Board observes that neither cirrhosis of the liver nor esophageal varices is shown to have had their onset in service or until many years after service.  There is also no credible evidence that such disorders bear any relationship to active service, to include the alleged exposures therein.  The Veteran's allegation of a liver abnormality discovered by blood testing within one year of service discharge is not deemed credible for the reasons specified above.  A more credible prior statement by the Veteran indicated that his blood was rejected due to a prior history of malaria infection.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for cirrhosis of the liver, as secondary to hepatitis C is denied.

Entitlement to service connection for esophageal varices, as secondary to hepatitis C is denied.

REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

In connection with the claim for service connection for type II diabetes mellitus, the Veteran has asserted that he was exposed to herbicides while stationed at in Panama.  Service personnel records reflect that the Veteran was stationed in Panama from February 28, 1972 to September 23, 1973, where he worked with the Third Battalion of the Fifth Infantry Division at Fort Kobbe (from February 28, 1972 to April 22, 1973) and Fort Clayton (from April 23, 1973 to September 23, 1973).  The Veteran also alleges that he underwent training at Fort Sherman during this time.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The Veteran did not serve in the Republic of Vietnam.  The Veteran, however, submitted an article about possible Agent Orange spraying in Panama during the late 1960's and early 1970's in the area of Fort Sherman.  In March 2007, the RO submitted a request to the Joint Services Records Research Center (JSRRC) to verify whether Agent Orange was sprayed in the areas of Fort Sherman or Fort Kobbe in Panama from August 1, 1971 to December 31, 1972.  The JSRRC found no documentation verifying that Agent Orange was tested, sprayed, or stored in those areas during that time.

The Board notes, however, that the Veteran was in Panama (to include Fort Kobbe and Fort Clayton) from February 28, 1972 to September 23, 1973.  As such, no research has been conducted regarding possible Agent Orange spraying during the time period between December 31, 1972 and September 23, 1973.  Therefore, on remand, the RO should attempt to verify the Veteran's alleged herbicide exposure with the JSRRC for the Veteran's entire period while in Panama.

Furthermore, the Veteran has submitted several newspaper articles offering anecdotal evidence from former military personnel that herbicides were stored and used in Panama during the Veteran's time in service.  Of significance, these records note that a study conducted by the Panamanian Government found measurable dioxin levels in the soil at Fort Clayton, where the Veteran had been stationed.  Additionally, there is a report that Charles Bartlett, who is referred to as a former government head of the Agent Orange litigation Project, has asserted personal knowledge the several hundred barrels of Agent Orange had been shipped to Panama in the mid-1960's, and remained there thereafter.  This information must be provided to the JSRRC for review.

While this matter is on remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes medical records from the VA Medical Center (VAMC) in Birmingham, Alabama.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Birmingham VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should contact the JSRRC and any other relevant facility to determine whether Agent Orange was sprayed, tested, or stored in the areas of Fort Kobbe, Fort Sherman, or Fort Clayton from February 28, 1972 to September 23, 1973.  If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  

In particular, the JSRRC (or other appropriate entity) should be requested to respond to the following information:

* newspaper reports that a study conducted by the Panamanian Government found measurable dioxin levels in the soil at Fort Clayton; and
* newspaper accounts that Charles Bartlett, who is referred to as a former government head of the Agent Orange litigation Project, claims personal knowledge the several hundred barrels of Agent Orange had been shipped to Panama in the mid-1960's, and remained there thereafter.

All requests and responses received should be associated with the claims file.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


